111 N.J. Super. 549 (1970)
270 A.2d 46
ONONDAGA TRUCK LEASE, INC., A CORPORATION, PLAINTIFF-RESPONDENT,
v.
VICTOR C. HOVELL, INDIVIDUALLY AND t/a CIRCLE SERVICE, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued October 5, 1970.
Decided October 9, 1970.
Before Judges GOLDMANN, LEONARD and MOUNTAIN.
Mr. Joseph J. Talafous argued the cause for appellant (Mr. George E. Schneider, on the brief).
Respondent did not file a brief.
PER CURIAM.
We affirm for the reasons stated in the reported opinion of Judge Cozzi, 107 N.J. Super. 463. Since there is no proof that there was an indivisible contract between the parties covering services, repairs and materials furnished to all of the vehicles leased to Seaboard by plaintiff, we are not called upon to determine whether, had such been the case, defendant would have been entitled to a lien on the specific vehicle seized for the entire amount of his bill for services rendered to all the Seaboard vehicles.